Title: To Benjamin Franklin from Philip Mazzei, 5 September 1777
From: Mazzei, Philip
To: Franklin, Benjamin


Most esteemed Sir,
Colle, in the County of Albemarle in Virginia,September 5th. 1777.
I received the honour of your answer, by Mr. Jefferson, with the pamphlet, for which I return you my sincere thanks, as by enlightening my mind it greatly contributes to the happiness of my life. The seeds, called Ravizzoni by the Lombards, and cavolo rapa in the Tuscan language, may be very usefull to us in America when we shall have more leasure to attend to Agriculture. Not understanding the meaning of the Word Ravizzoni, I could not give a satisfactory answer until I had seen the plant. I was just going to give an account of it, when from a North Carolina Delegate I understood, that the Quakers had missed you about a fortnight sinse, and did not yet know what to think of you. I take the liberty to enclose a letter for my corrispondent at Leghorn, and intend to trouble you with several, as I have no other means of sending them with any degree of safety, and the contents of them being such, as I think conducive to promote the wellfare of our dear Country. Should you receive some without direction, I wish you will foreward them to the Grand-Duke of Tuscany through the Embassador of the Emperor, or Abbée Niccoli, the Grand-Duke’s agent, a learned gentleman, and friend of mine, who I am conscious would be extremely glad of the opportunity of being introduced to you. I have some thing in view, which I have great reason to expect would be very agreable to that Sovereign, and very beneficial to us in our present struggles; but to effect it, it would be necessary for me to go there with a clever fellow, a native of America, and that we should not, before we were sure of success, appear to have been sent on public business. I am with respect and veneration, Most esteemed Sir, your most Obedient and most Humble Servant
Philip Mazzei
 
Addressed: To / Dr. Franklin / Paris / by favour of Mr. Shore
Notations: Mazzei Virginia / Sept. 5. 1777
